Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
Applicant’s submission filed 01/31/2021 includes changes to the claims, remarks and arguments related to the previous rejection. The above have been entered and considered. Claims 1, 3-12 & 14-22 are currently pending. 

Response to Arguments
With regard to the claim interpretation:
Applicant argues last paragraph Page 10 and first paragraph Page 11 the term "means for generating a gas stream" to be  can typically be a turbine or pump, but the turbine or pump 3 is not necessarily a reversible pump.  Applicant’s argument is not persuasive as the reversible capability of the turbine or pump cited in Applicant’s specification is directly cited with the capability of reversible flow. 
[0111] The generation means 3 comprise a turbine, or more generally a reversible flow generator with speed control so as to have a controlled flow rate or pressure, for example made by Papst.

[0112] The generation means 3 are reversible, i.e. they are arranged in order to generate equally well a suction or exhaust (i.e. in a direction of flow opposite to the suction) gas stream 25.

Additionally, Claim 1 recites “generating a gas stream in the device along at least one flow path passing through the opening”, which claims the ability of multi direction (e.g. suction and exhaust) flowpaths through the opening.


With regard to 112 rejection:

Applicant has amended Claims 4, 6, 15 & 17 to clarify the mathematical step required to perform the step “affinely” by replacing the term with “linearly” which clarifies the step.  The 112 rejection of the claims is withdrawn.

With regard to 103 rejection:
Applicant argues the limitation of Claims 2 & 13 now rolled into Claims 1 & 12 “a mass flowmeter configured to measure a parameter representing the mass flow rate of the gas stream along each flow path, wherein the mass flowmeter uses thermal conductivity” is not taught by the reference of Sato, because Sato does not teach a direction of a flowpath that replicates an exhaust flowpath.   Applicant’s argument is not persuasive since the flowpath direction does not change the measurement results of a thermal conductivity type mass flowmeter therefore in apparatus Claim 1.  Primary reference Mayer teaches a mass flowmeter and the teaching of Sato provides a thermal conductivity type mass flowmeter capable of performing the claimed measurement [0042] and the same applies to the method of Claim 12. Additionally, Claim 12 does not claim the direction of an exhaust flow.

Applicant further argues the references only teach a suction path and not an exhaust path for measuring a leak condition.  Applicant’s argument is not persuasive since Itakura teaches the size of leak hole detection can be made in either in a negative pressure (suction) or positive pressure (exhaust) [0007 the apparatus includes a fuel tank a pressure introduction mechanism for introducing a positive pressure or a negative pressure to the fuel tank; a convergence value detection device for detecting, as a convergence value, a tank's internal pressure at a time upon which a steady-state pressure reaching time elapses after introduction of the positive pressure or negative pressure is started]. 


Applicant’s arguments and amendments with regard to Claims 1, 3-12 & 14-22 have been considered in light of Mayer in further view of Itakura and Sato.  The arguments and amended claims do not overcome the prior art at the time of the filing of the invention. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. - An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f), is invoked. 


(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

1) Limitations interpreted under 112(f):
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA , except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action.

  Since the claim limitations invoke 35 U.S.C. 112(f), the claims have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
The following table provides the generic place holder, functional language and the review and citation of the specification that shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f):
Claim(s)
Generic place holder “for”
Functional Language 
Interpretation from written description citations from PGPUB
Claim 1
means for
generating a gas stream
[0111]  The generation means 3 comprise a turbine, or more generally a reversible flow generator with speed control so as to have a controlled flow rate or pressure, for example made by Papst.
[0112] The generation means 3 are reversible, i.e. they are arranged in order to generate equally well a suction or exhaust 
(i.e. in a direction of flow opposite to the suction) gas stream 25. (i.e. in a direction of flow opposite to the suction) gas stream 25.
Claims 1, 4, 5, 6, 7, 8, 9, 10 & 21
Means for calculating 
to determine the size of the leak hole
[0118] The calculation means 7 comprise only electronic and/or software technical means (preferably electronic), and comprise a computer central processing unit, and/or a processor, and/or a dedicated analog or digital circuit, and/or software.


If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) applicant may amend the claims so that they will clearly not invoke 35 U.S.C. 112(f), or present a sufficient showing that the claim recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f).
For more information, see MPEP § 2173 etseq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5-6, 8, 10, 12, 14, 16-17, 19 & 21 are rejected under 35 U.S.C. 103 as being unpatentable over Mayer (US 20080092635: “Mayer”) in view of Sato (US 20030046983; "Sato") and in further view of Itakura (US 20050072221: “Itakura”).

Claim 1. Mayer discloses a device (10 instrument) for testing a sample (100 packaging) [0003 typically involve at least periodic testing of packaging to determine if the packaging has any  via a gas stream [0076 the vacuum pump 40 is effective for evacuating the gaseous content 102 from the retention chamber 109 defined by the packaging 100 through the lumen 29 of the needle 20 and creating a vacuum within the retention chamber 109]  comprising: an opening (20), means for generating a gas stream (40 pump) in  in the device (100) along at least one flow path (Fig. 2 flow path starts at Inlet 20  pumped through 31 pressure sensor 40 pump and 50 mass flow sensor to exhaust outlet 17) [0083 flow path 20 to 17] passing through the opening (20), at least one pressure sensor (31 first pressure sensor), each pressure sensor (31 first pressure sensor) configured to measure a pressure [0078 The internal pressure sensed by the first pressure sensor 31 after the gaseous content 102 has been evacuated from the retention chamber 109] of the gas stream [0076]  along at least one flow path [0083 flow path 20 to 17] and a mass flowmeter (50) configured to measure a parameter (R)  [0086 the mass flow rate through the hole 120 from the mass flow rate sensor 50--which will be utilized as the value "R" in Poiseulle's Law] representing the mass flow rate of the gas stream [0086 the mass flow rate through the hole 120 from the mass flow rate sensor 50--which will be utilized as the value "R" in Poiseulle's Law] along each flow path [0083 flow path 20 to 17], the at least one pressure sensor (31) comprises an flow path pressure sensor (31)[0078 The internal pressure sensed by the first pressure sensor 31 after the gaseous content 102 has been evacuated from the retention chamber 109] configured to measure a pressure of the leakage gas (102) [0078 a first pressure sensor 31 is employed between the needle 20 and the vacuum pump 40 for measuring and reporting the pressure within the evacuated retention chamber 109. The internal pressure sensed by the first pressure sensor 31] along the exhaust path [0083 flow path 20 to 17 exhaust outlet], the mass flowmeter (50) [0081 a mass flow rate sensor 50 is positioned downstream from the vacuum pump 40 for measuring the mass flow rate pulled from the evacuated retention chamber 109 by the vacuum pump 40] configured to measure a parameter (R mass flow rate) [0086 the mass flow rate through the hole 120 from the mass flow rate sensor 50--which will be utilized as the representing the mass flow rate [0086] of the leakage gas (102) along the flow path [0083 flow path 20 to 17 exhaust outlet], and calculation means (60) [0086 the microcontroller or processor 60 then calculates a radius "r" for a hole 120 through the sidewall of the packaging 100 (hereinafter r.sub.side) utilizing Poiseulle's Law] configured to determine the size of a leak hole [0065 Poiseuille's Law can be meaningfully adapted to calculate an approximation of the size of a hole through packaging by assuming that the hole is a tube with a substantially uniform lumen and equating each of the variables in the equation as set forth below. [0066] R=rate of flow through the hole [0067] r=radius of the hole], based on a measurement of the parameter representing the mass flow rate [0065-0067 R mass flow rate used to determine radius r of the leak hole] along the flow path [0083 flow path 20 to 17 exhaust outlet]. 

Mayer teaches a means for generating a gas stream that is a pump (40) and measuring the gas stream with a mass flowmeter (50). 
Mayer does not explicitly disclose:

1) a mass flowmeter using thermal conductivity and the measurement of a parameter representing the mass flow rate (e.g. in a flowpath independent of flow direction) where the measurement is a mass flowmeter using thermal conductivity. 

2)  the means for generating a gas stream providing at least one flow path comprises an exhaust path terminating at the opening and the means for generating the gas stream being configured to exhaust a leakage gas.

a mass flowmeter (19) using thermal conductivity (19) [0048] and the measurement of a parameter representing the mass flow rate is a measurement by a mass flowmeter (19) using thermal conductivity [0048 the thermal conductivities of the components are quite different as well as their densities, a mass flow meter that measures a flow rate by detecting thermal conductivity]. 

It would have been obvious to one having ordinary skill in the art at the time of the claimed invention to use Sato's mass flowmeter using thermal conductivity as Mayer’s flowmeter because a mass flow meter with thermal conductivity increases measurement accuracy of flow and composition of the flow with a direct measure by a low mass sensor structure having fast response times and increased reliability of over Mayer’s calculation of gas concentration relative to flow rate [Sato 0048].

With regard to 2) Itakura teaches determining the size of a leak hole in a tank using either positive (exhaust) or negative (suction) flow (Fig. 2 device 30) [0007].  Itakura further teaches a means for generating a gas stream that is a reversible pump (Fig. 1: pump 30) [0100 introducing a positive pressure or a negative pressure to the fuel tank] and Itakura teaches with a positive the means for generating a gas stream providing at least one flow path comprises an exhaust path [0007 positive or negative pressure with positive pressure into 18 opening to tank 10] & [0106] terminating at the opening  and the means for generating the gas stream (Fig. 1: pump 30)[0032] being configured to exhaust a leakage gas (exhaust) flow [0007] using a reversible pump (Fig. 1: pump 30) based on a measurement of the parameter representing the mass flow rate [0052 pressure relationship used to calculate a flow rate] along the exhaust path and then determine a leak size is determined (Fig. 5) [0045 measured value is REF (step 106). If PSAT <=PREF holds true, as a result of the comparison made, it is determined that there is no leak equivalent to, or more than, the reference hole (step 108). If it is determined that the condition of PSAT <=PREF does not hold true, a decision is made that there is a leak exceeding the reference hole (step 110). Itakura further teaches using a reference measuring hole teaches both positive [0045] and negative [0038] flows can be used to determine the size of a leakage hole in a monitored container.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Itakura’s reversible pump  for creating a flow of gas to measure a leak hole size of a monitored container as Mayer’s flow direction into a sample using a reversible pump, a calibration hole and processing of a leak hole size of a monitored container because providing a positive or negative gas flow improves the accuracy  in measuring a leak hole size condition contingent on the container’s pressure state relative to ambient conditions by providing a flow calibration flow to adjust pressure drift values [Itakura  0100]. 

    PNG
    media_image1.png
    553
    675
    media_image1.png
    Greyscale

Claim 12. Mayer discloses a process for testing a sample (Fig. 2: 100 package) [0003 typically involve at least periodic testing of packaging to determine if the packaging has any leaks] via a gas stream [0076 the vacuum pump 40 is effective for evacuating the gaseous content 102 from the retention chamber 109 defined by the packaging 100 through the lumen 29 of the needle 20 and creating a vacuum within the retention chamber 109] the process comprising: measuring the pressure (31) )[078 The internal pressure sensed by the first pressure sensor 31 after the gaseous content 102 has been evacuated from the retention chamber 109] of the leakage gas (102) along the exhaust path [0083 flow path 20 to 17 exhaust outlet], measuring a parameter (R mass flow rate) [0086 the mass flow rate through the hole 120 from the mass flow rate sensor 50--which will be utilized as the value "R" in representing the mass flow rate of the leakage gas (102) [0086 the mass flow rate through the hole 120 from the mass flow rate sensor 50--which will be utilized as the value "R" in Poiseulle's Law] along the exhaust path [0083 flow path 20 to 17 exhaust outlet], and determining the size of a leak hole (Fig. 5: 120  r) [0086 the microcontroller or processor 60 then calculates a radius "r" for a hole 120 through the sidewall of the packaging 100 (hereinafter  r) utilizing Poiseulle's Law [0059] in the sample (100 packaging), based on the measurement of the parameter [0065 Poiseuille's Law can be meaningfully adapted to calculate an approximation of the size of a hole through packaging by assuming that the hole is a tube with a substantially uniform lumen and equating each of the variables in the equation as set forth below. [0066] R=rate of flow through the hole [0067] r=radius of the hole] representing the mass flow rate (R) [0086 the mass flow rate through the hole 120 from the mass flow rate sensor 50--which will be utilized as the value "R" in Poiseulle's Law]  along the exhaust path [0083 flow path 20 to 17 exhaust outlet]. 
Mayer teaches a means for generating a gas stream that is a pump (40) and measuring the gas stream with a mass flowmeter (50). 
Mayer does not explicitly disclose:
1) a mass flowmeter using thermal conductivity and the measurement of a parameter representing the mass flow rate (e.g. in a flowpath independent of flow direction) where the measurement is a mass flowmeter using thermal conductivity. 
2)  a measurement of the parameter representing the mass flow rate along the exhaust path.

With regard to 1) Sato teaches analysis of a sample container (Fig. 1) Sato further teaches wherein the mass flowmeter (Fig. 1) a mass flowmeter (19) using thermal conductivity (19) [0048] and the measurement of a parameter representing the mass flow rate is a measurement by a mass flowmeter (19) using thermal conductivity [0048 the thermal 

It would have been obvious to one having ordinary skill in the art at the time of the claimed invention to use Sato's mass flowmeter using thermal conductivity as Mayer’s flowmeter because a mass flow meter with thermal conductivity increases measurement accuracy of flow and composition of the flow with a direct measure by a low mass sensor structure having fast response times and increased reliability of over Mayer’s calculation of gas concentration relative to flow rate [Sato 0048].

With regard to 2) Claim 12 does not require the specifics as to the exhaust path direction constraint.  Itakura teaches determining the size of a leak hole in a tank using either positive (exhaust) or negative (suction) flow (Fig. 2 device 30) [0007].  Itakura further teaches a means for generating a gas stream that is a reversible pump (Fig. 1: pump 30) [0100 introducing a positive pressure or a negative pressure to the fuel tank] and Itakura teaches with a positive the means for generating a gas stream providing at least one flow path comprises an exhaust path [0007 positive or negative pressure with positive pressure into 18 opening to tank 10] & [0106] terminating at the opening  and the means for generating the gas stream (Fig. 1: pump 30)[0032] being configured to exhaust a leakage gas (exhaust) flow [0007] using a reversible pump (Fig. 1: pump 30) and then determine a leak size is determined (Fig. 5) [0045 measured value is compared with the reference pressure PREF (step 106). If PSAT <=PREF holds true, as a result of the comparison made, it is determined that there is no leak equivalent to, or more than, the reference hole (step 108). If it is determined that the condition of PSAT <=PREF does not hold true, a decision is made that there is a leak exceeding the reference hole (step 110). Itakura further teaches using a reference measuring hole teaches both positive [0045] and a measurement of the parameter representing the mass flow rate [0052 pressure relationship used to calculate a flow rate] along the exhaust path.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Itakura’s reversible pump  for creating a flow of gas to measure a leak hole size of a monitored container as Mayer’s flow direction into a sample using a pump calibration hole and processing of a leak hole size of a monitored container because providing a reversible pump to provide a positive or negative gas flow improves the accuracy  in measuring a leak hole size condition contingent on the container’s pressure state relative to ambient conditions by providing a flow calibration flow to adjust pressure drift values [Itakura  0100]. 

Claims 3 & 14. Dependent on the device and process according to respective claims 1 & 12. Mayer further discloses an exhaust pressure sensor (31) situated along the exhaust path [0083 flow path 20 to 17 exhaust outlet], between the flowmeter (50) and the opening (20) (to the sample (100)) the pressure measurement [0078 The internal pressure sensed by the first pressure sensor 31 after the gaseous content 102 has been evacuated from the retention chamber 109 and a steady state vacuum has been established within the retention chamber 109 is the value "P.sub.2" (pressure inside the packaging) in Poiseulle's Law] is carried out by an exhaust pressure sensor (31) situated along (Fig. 2: 31 is on flowpath between 20 and 17) the exhaust path [0083 flow path 20 to 17 exhaust outlet] between (Fig.2:  31 pressure sensor is located between 50 mass flow sensor and 20 opening at sample 100) the flowmeter (50) and the sample (100).

Claims 5 & 16. Dependent on the device according to claim 1. Mayer further discloses the calculation means (60) are configured to determine [0091 The processor 60 then utilizes the input and sensed values for fluid viscosity (µ), sidewall thickness (Lside), seal length (Lseal), external pressure (P1), internal pressure (P2) and mass flow rate (R) to calculate a hole size (r) for each of rside and rseal using Poiseulle's Law] the size of the leak hole (r) also based on a measurement of the pressure (P2 ) [0078 The internal pressure sensed by the first pressure sensor 31 after the gaseous content 102 has been evacuated from the retention chamber 109 and a steady state vacuum has been established within the retention chamber 109 is the value "P2" (pressure inside the packaging) in Poiseulle's Law] along the exhaust path [0083 flow path 20 to 17 exhaust outlet] by the exhaust pressure sensor (31) wherein the determination of the size of the leak (r) is carried out also based on the pressure measured [0065 P2 used in the calculation of leak hole size]  along the exhaust path [0083 flow path 20 to 17 exhaust outlet].

Claims 6 & 17. Dependent on the device and process according to respective claim 5 & claim 17. Mayer further discloses the calculation means (60) are configured to determine the size of the leak hole (r) [0091 The processor 60 then utilizes the input and sensed values for fluid viscosity (.mu.), sidewall thickness (L.sub.side), seal length (L.sub.seal), external pressure (P.sub.1), internal pressure (P.sub.2) and mass flow rate (R) to calculate a hole size (r) for each of r.sub.side and r.sub.seal using Poiseulle's Law] in the form of a calculation [0065 uses Poiseulle's Law] which depends affinely on the inverse of the fourth root of the measurement of the pressure (P1-P2 see rearranged equation below that teaches a pressure value in the denominator (inverse) raised to the fourth root)  [0065 describes the rearrangement of Poiseuille’s equation where the inverse of the fourth root of pressure is used] along the exhaust path [0083 flow path 20 to 17 exhaust outlet].   

  
    PNG
    media_image2.png
    49
    239
    media_image2.png
    Greyscale

[0065] Rearranged to solve for r (size of leak) provides a fourth root of R(mass flow rate):
 
    PNG
    media_image3.png
    54
    186
    media_image3.png
    Greyscale
     
Claims  8 & 19. Dependent on the device and process according to claims 1 & 12. Mayer further discloses the calculation means (60 microprocessor)[0074] are configured to trigger a determination [0065 calculate the leak hole size]  of the size of the leak hole (r)[0067 radius of the hole] for a value of the pressure (P2) along the exhaust path [0083 flow path 20 to 17 exhaust outlet] measured by the exhaust pressure sensor (31) corresponding to an exhaust pressure reference value (P2)[0069 pressure inside the packaging], the calculation means (60) being arranged in order to determine the size of the leak hole (r) [0067] based on a value of the parameter (R mass flow rate)  representing the mass flow rate (R) [0066] along the exhaust path [0083 flow path 20 to 17 exhaust outlet] measured simultaneously with the pressure measurement [0078 The internal pressure sensed by the first pressure sensor 31 after the gaseous content 102 has been evacuated from the retention chamber 109 and a steady state vacuum has been established within the retention chamber 109 is the value "P2" (pressure inside the packaging) in Poiseulle's Law]  measuring the pressure value (P2) [0069 inside the packaging] corresponding to the exhaust pressure reference value (P1)[0068 P1 ambient pressure]. 

Claims 10 & 21. Dependent on the device and process according to respective claims 1 & 12.  Mayer does not explicitly disclose the at least one flow path comprises a calibration path passing through the opening, and in that within the device, said calibration path narrows locally at a measurement hole, the calculation means being configured to: determine the size of the measurement hole based on a measurement of the parameter representing the mass flow rate along the calibration path, and adjust calibration coefficients for the calculation of a size of a leak hole if the determination of the size of the measurement hole does not correspond to an actual size of the measurement hole stored by the calculation means.

Itakura teaches a diagnostic device for a fuel treatment system (Fig. 2 device 30).  Itakura further teaches the at least one flow path (Fig. 2:  32 & 38) [0031The pump passageway 36 communicates with the atmospheric passageway 32 via an electric pump 40. The orifice passageway 38 communicates with the atmospheric passageway 32 through an orifice 42] comprises a calibration path (38) passing through the opening, (Fig. 2:  to canister opening) and in that within the device (30), said calibration path narrows (38 with reference hole 42) locally at a measurement hole (42) [0032 The orifice 42 is a reference hole having the dimension of a reference diameter (e.g. f 0.5 mm)], the calculation (50) being configured to: determine the size [0033 That is, in this case, there is developed in the pump passageway 36 a pressure that accords with a convergence value of pressure produced in a system having the reference hole (f 0.5 mm) when air is discharged by the electric pump 40 from the system. This pressure is hereinafter referred to as a " reference pressure PREF"] of the measurement hole (42) based on a measurement of the parameter representing the mass flow rate (Qref) along the calibration path (38) and adjust calibration coefficients (Fig. 3 adjust the pressure time based on the Qref measurement) [0061-0062 The ECU 50 has a map as shown in FIG. 7 stored in memory. The correction time .DELTA.T is determined according to this map and the correction time .DELTA.T is added to the reference steady-state pressure reaching time SAT so that a corrected steady-state pressure reaching time T'SAT is calculated (step 124) for the calculation of a size of a leak hole [0038 if the convergence value PSAT of the tank's internal pressure PTNK reaches a level lower than the reference pressure PREF, it can then be concluded that there is no leak greater than the reference hole in the system including the fuel tank 10. If, on the other hand, the convergence value PSAT does not drop to the reference pressure PREF, it can then be concluded that there is a leak greater than the reference hole in the system including the fuel tank 10] if the determination of the size of the measurement hole (42) [0056 “A” cross sectional area of orifice] does not correspond to an actual size of the measurement hole [0057-0058 Δ A difference of the measured and actual size of the orifice] stored by the calculation means (50 ECU)   [0061-0062 The correction time .DELTA.T corresponding to the deviation amount .DELTA.A is then calculated. The ECU 50 has a map as shown in FIG. 7 stored in memory. The correction time .DELTA.T is determined according to this map and time .DELTA.T is added to the reference steady-state pressure reaching time T.SAT so that a corrected steady-state pressure reaching time T'SAT is calculated (step 124)].

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Itakura’s reference orifice to determine an offset of a measured cross-section area of the reference orifice in order to calibrate a baseline pressure used to determine a leak in a tank and processing with  Mayer’s exhaust line and processor because the  reference orifice on Mayer’s exhaust line can be used by the processor to improve the measuring accuracy of a leak hole by eliminating pressure drifts [0009 Itakura].

Claims 4, 7, 9, 15, 18 & 20 are rejected under 35 U.S.C. 103 as being unpatentable over Mayer in view of Sato and Itakura and in further view of Duckworth (US 4787254; “Duckworth”).

Claims 4 & 15. Dependent on the device according to claim 1. Mayer further discloses the calculation means (60) are configured to determine the size of the leak hole (r) in the form of a calculation [0059 based on Poiseuille’s equation below and is a rearranged Poiseuille’s equation which includes a three dimensional value of a length 
    PNG
    media_image4.png
    36
    24
    media_image4.png
    Greyscale
 of the opening with a three dimensional calculation in the mass flow value]   representing the mass flow (R) rate along the exhaust path [0083 flow path 20 to 17 exhaust outlet].
First Mayer teaches use of [0059 Poiseuille’s equation]:
  
    PNG
    media_image2.png
    49
    239
    media_image2.png
    Greyscale
 
Second Mayer teaches rearranging to solve for r (size of leak[ 0065]):
 
    PNG
    media_image5.png
    54
    238
    media_image5.png
    Greyscale
   (Examiner refers to equation as Mayer’s radius equation) 
However, Mayer does not explicitly disclose to determine the size of the leak hole (r) in the form of a calculation which depends affinely on the square root of the parameter representing the mass flow:   
NOTE:  Mayer’s radius equation (see above formula) 0065] teaches the numerator is a fourth root which is interpreted as a mass flow measurement across a three dimensional volume of the leak hole   
    PNG
    media_image6.png
    40
    53
    media_image6.png
    Greyscale
  .  Examiner looks at the numerator of the claimed equation and interprets the numerator is  calculating a length  of the leak hole so infinitesimally small  it is a flat area and not a volume.  
Duckworth teaches a mass flow meter (Fig.2).  Duckworth further teaches a formula for determining mass flow rate “m” through a flat two-dimensional area opening where mass flow (m) is calculated through the  two dimensional opening area (At) 				[Col. 4 
    PNG
    media_image7.png
    45
    57
    media_image7.png
    Greyscale
]  Rearrange to solve for a two dimensional opening   
    PNG
    media_image8.png
    47
    65
    media_image8.png
    Greyscale
    solving for radius of the flat two dimensional opening 
    PNG
    media_image9.png
    47
    73
    media_image9.png
    Greyscale

 
    PNG
    media_image10.png
    54
    231
    media_image10.png
    Greyscale

Duckworth teaches determining the radius of a two dimensional opening using a mass flow rate, pressure and temperature. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Duckworth’s two dimensional calculation of a radius of an opening to apply to Mayer’s leak hole analysis of fluid escaping through area and not volume of the leak hole because the accuracy of ascertaining a size of a leak hole where the fluid exits is improved by determining the surface width of the leak and negating the small fixed depth of Mayer’s packaging.  

Additionally, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide optimum values such as an infinitesimal length of a fixed length of a leak hole, because the courts have held discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980) and because the selection of the optimum value of an infinitesimal length increases the accuracy of determining the relevant  leak hole size  at the fluid exit surface width measurement  instead of the volume across an insignificant volume.

Claims 7 & 18.  Dependent on the device and process according to respective claims 6 & 17. Mayer further discloses the calculation means (60) are configured to determine the size of the leak hole (r) according to the formula a 
    PNG
    media_image11.png
    51
    69
    media_image11.png
    Greyscale
with Dm the parameter representing the mass flow rate (R) [0066], Pr the pressure measured (P2)[0069] [0078 The internal pressure sensed by the first pressure sensor 31 after the gaseous content 102 has been evacuated from the retention chamber 109 and a steady state vacuum has been established within the retention chamber 109 is the value "P2" (pressure inside the packaging) in Poiseulle's Law] by the exhaust pressure sensor (31), and a and b being numerical calibration coefficients.  Mayer teaches rearranging to solve for r (size of leak [0065]:
 
    PNG
    media_image3.png
    54
    186
    media_image3.png
    Greyscale
    (Examiner refers to equation as Mayer’s radius equation) 
However, Mayer does not explicitly disclose the numerator of the claimed equation which requires the square root of the parameter representing the mass flow:   Mayer teaches the numerator is a fourth root which is a three dimensional volume of the leak hole   
    PNG
    media_image6.png
    40
    53
    media_image6.png
    Greyscale
  and does not teach the numerator with the mass flow rate “R” as a flat second dimension calculation using a second area root e.g.  
    PNG
    media_image12.png
    40
    217
    media_image12.png
    Greyscale

Duckworth teaches a mass flow meter (Fig.2).  Duckworth further teaches a formula for determining mass flow rate “m” through a flat two-dimensional area opening where mass flow (m) is calculated through the  two dimensional opening area (At) 

    PNG
    media_image7.png
    45
    57
    media_image7.png
    Greyscale
]  Rearrange to solve for a two dimensional opening   
    PNG
    media_image8.png
    47
    65
    media_image8.png
    Greyscale
    solving for radius of the flat two dimensional opening 
    PNG
    media_image9.png
    47
    73
    media_image9.png
    Greyscale

 
    PNG
    media_image13.png
    64
    293
    media_image13.png
    Greyscale

Duckworth teaches determining the radius of a two dimensional opening using a square root of a mass flow rate  and  pressure where the known constants of temperature and the value of pie can be pulled out to represent the slope coefficient “a”.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Duckworth’s two dimensional calculation of a radius of an opening to apply to Mayer’s leak hole analysis to relate a leak hole radius because a two dimensional calculation of an area instead of a volume of the leak hole improves the efficiency in calculating the radius of the leak since Mayer is not dealing with large or variable thicknesses of packaging.  

Additionally, the coefficient  “a” is a consolidation of the constants that provide a slope value to the linear relationship between the mass flow and the area of the leak hole and the coefficient “b” is a selection of  an applicable offset to the area  Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use select fixed temperature and pressure values to establish a slope coefficient “a” and any known offset to area of the leakhole “b” since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 

Claims 9 & 20. Dependent on the device and process according to respective claims 8 & 19. Mayer further discloses a calculation means (60) are configured to determine the size of the leak hole (r) [0086 leak hole] & [0065 formula for determining leak hole].  
Mayer does not explicitly disclose according to the formula  
    PNG
    media_image14.png
    38
    71
    media_image14.png
    Greyscale
  with Dm the parameter representing the mass flow rate, and a* and b being numerical calibration coefficients.   
Duckworth teaches a mass flow meter (Fig.2).  Duckworth teaches a formula for determining mass flow rate through an opening where the package is an extension of the mass flow device and the leak hole is the opening where mass flow (m) is calculated through the opening area (At) [Col. 4 lines  5-21     
    PNG
    media_image15.png
    45
    142
    media_image15.png
    Greyscale

Rearrange to solve for area   
    PNG
    media_image8.png
    47
    65
    media_image8.png
    Greyscale
   then converting area  
    PNG
    media_image9.png
    47
    73
    media_image9.png
    Greyscale
 then solve for radius of the leak hole 
 
    PNG
    media_image10.png
    54
    231
    media_image10.png
    Greyscale

Duckworth teaches determining the radius of the opening is equal to a linear function of the square of the mass flow rate m with coefficient “a” as a function of temperature divided by pressure and the coefficient “b” is an applicable offset. 


Additionally, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide optimum values such as an  infinitesimal length of a fixed length of a leak hole  and coefficient  rate “a” and bias “b”  applicable to local conditions to correlate mass flow  and pressure to a size of a  leak hole relevant  to local conditions,  because the courts have held  discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980) and because the selection of the optimum values increases the accuracy of the leak hole measurement by adjusting the calculation to focus on the area instead of an insignificant length and to adjust  the rate “a” and bias “b” coefficients to applicable conditions for a monitored item.

Claims 11 & 22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mayer in view of Sato and Itakura and in further view of Armstrong (US 4776206; "Armstrong").

Claims 11 & 22. Dependent on the device and process according to respective claims 1 & 12. Mayer further discloses a valve configured to complete the exhaust path [0083 flow path 20 to 17 exhaust outlet]. 
 a valve configured to complete the exhaust path via a short-circuit path passing through the opening and the stream generation means but not passing through the flowmeter, said valve being arranged to adjust the total flow rate passing through the exhaust path and the short-circuit path. 

Armstrong teaches leak testing device (Fig. 1). Armstrong further teaches a valve (18) configured to complete the exhaust path (Fig. 1: 12 gas source to 10 test sample) via a short-circuit path (22) [Col. 2 lines 34-42 A bypass, or fill flow path 22 is used to pass most of the pressurizing gas to the cavity in the test item and is continually open during the test sequence] passing through the opening (Fig. 1:  10 at the opening) and the stream generation means (14 pressure regulator) but not passing through the flowmeter (26) (Fig. 1:  flow bypasses 24 with flowmeter through flow path 22), said valve (18) being arranged to adjust the total flow rate passing through the exhaust path (Fig. 1:  12 gas source to 10 test sample) and the short-circuit path (22) [Col. 2 lines 24-42 A bypass, or fill flow path 22 is used to pass most of the pressurizing gas to the cavity in the test item and is continually open during the test sequence] & [Col. 2 lines 60-67 The gas flow conduit includes a flow divider 20 having two parallel connected flow paths. A second fractional flow path 24 includes a flow meter 26 which produces a scaled flow rate or fractional flow rate signal in analog form on line 28].
Additionally, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide optimum values such as an  infinitesimal length of a fixed length of a leak hole  and coefficient  rate “a” and bias “b”  applicable to local conditions  to correlate mass flow  and pressure to a size of a  leak hole relevant  to local conditions,  because the courts have held  discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980) and because the selection of the optimum values increases the accuracy of the leak hole .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Monica S. Young whose telephone number is (303) 297-4785.  The examiner can normally be reached on Mon-Fri 7:30- 6:00 MST.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MONICA S YOUNG/Examiner, Art Unit 2856                                                                                                                                                                                                        .
/ALEXANDER A MERCADO/Primary Examiner, Art Unit 2856